Citation Nr: 0913692	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury to include chronic tendonitis of the left 
shoulder and mild degenerative joint disease of the left 
glenohumeral joint.

2.  Entitlement to service connection for residuals of back 
injury to include degenerative disc disease and arthritis of 
the lumbar spine. 

3.  Entitlement to service connection for residuals of a head 
injury to include migraine headaches.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


		

INTRODUCTION

The Veteran served on active duty from March 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's chronic tendonitis of the left shoulder with 
mild degenerative joint disease of the left glenohumeral 
joint is related to a left shoulder injury in military 
service.

2.  The competent medical evidence of record shows that the 
Veteran's degenerative disc disease and arthritis of the 
lumbar spine is not etiologically related to military service 
to include the documented low back strain.

3.  The competent medical evidence of record shows that the 
Veteran's migraine headaches are not etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  Chronic tendonitis of the left shoulder with mild 
degenerative joint disease of the left glenohumeral joint was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Residuals of a back injury to include degenerative disc 
disease and arthritis of the lumbar spine was not incurred in 
or aggravated by active service, and it may not be so 
presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Residuals of a head injury to include migraine headaches 
were not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for residuals of a left shoulder injury, residuals 
of a back injury and residuals of a head injury.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.  

A VCAA letter sent to the Veteran in October 2007 informed 
the Veteran how VA determines the disability rating and 
effective date should his claims be granted.   However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in October 2008 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a VA 
examination report dated in August 2005 and Social Security 
Administration Disability records.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
it concludes that he has not identified further available 
evidence not already of record.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Residuals of a Left Shoulder Injury

The Veteran filed a claim for service connection for 
residuals of a left shoulder injury in April 2005.  He 
contends that pain in his left shoulder is the result of an 
injury to his left shoulder in military service.  The RO 
denied the claim.  The Veteran appeals this decision. 

In assessing the Veteran's service connection claim for 
residuals of a left shoulder disorder, the Board must 
determine whether the Veteran currently has the claimed 
disability.  The Veteran underwent a VA examination in August 
2005.  The examiner provided the Veteran with a diagnosis of 
chronic tendonitis of the left shoulder with mild 
degenerative joint disease of the left glenohumeral joint.  
Thus, the evidence shows that the Veteran has a current 
diagnosis of a left shoulder disability.

The Board observes that the Veteran's service treatment 
records reveal that the Veteran sought treatment in June 1979 
for his left shoulder.  The clinician noted that the 
Veteran's range of motion was normal and his x-rays were 
normal.  An examination of the Veteran revealed that the 
muscle was tender over the scapula.  The Veteran's separation 
examination in March 1982 indicates that the Veteran's upper 
extremities were normal.  The first medical evidence of 
complaints or treatment of the left shoulder after discharge 
from military service was in January 2006, approximately 24 
years after military service.  

Nonetheless, the VA examiner in August 2005 provided a 
positive etiology opinion to the Veteran's military service.  
He asserted that it was more likely than not that the 
Veteran's current left shoulder disabilities are related to 
the Veteran's original injury during military service.  The 
record indicates that the examiner reviewed the Veteran's 
claims file as he discussed the June 1979 service treatment 
record.  As the examiner reviewed the claims file and 
examined the Veteran, the Board has determined that the 
opinion is highly probative.  Furthermore, there is no 
evidence in the record that shows by a preponderance of the 
evidence that the Veteran's current left shoulder 
disabilities are not related to the in-service left shoulder 
injury.   
Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that chronic tendonitis of the left 
shoulder with mild degenerative joint disease of the left 
glenohumeral joint is related to the left shoulder injury in 
service.  Accordingly, the claim of entitlement to service 
connection for residuals of a left shoulder injury to include 
chronic tendonitis of the left shoulder with mild 
degenerative joint disease of the left glenohumeral joint is 
warranted.

Residuals of a Back Injury

In April 2005, the Veteran filed a service connection claim 
for residuals of a back injury.  He contends that he injured 
his back during after he lifted a 200-pound person off the 
ground in a fight.  He noticed a sudden onset of mid lower 
thoracic and upper lumbar pain and that this pain returned in 
2000.  The RO denied the claim in September 2005.  The 
Veteran appeals this decision.

In order for the Veteran to be entitled to service connection 
for a back disorder, the medical evidence must show a 
diagnosis of the claimed disability.  A VA examiner in August 
2005 provided the Veteran with a diagnosis of degenerative 
disc disease and arthritis of the lumbar spine.  Thus, the 
Veteran has a current diagnosis of a back disability.  

A review of the record indicates that the Veteran did not 
incur degenerative disc disease or arthritis of the lumbar 
spine in service, to a compensable degree within one year of 
service or a continuity of symptomatology since discharge 
from service.  
However, the service medical records show that the Veteran 
complained of pain to the lower thoracic area in February 
1982.  The clinician noted that it was very tender to 
palpation and provided a diagnosis of thoracic back strain.  
During the VA examination in August 2005, the Veteran 
reported that he had sudden onset of lower thoracic and upper 
lumbar pain after a fight in 1982.  He noted that the pain 
began to recur on or about the year 2000, which is 
approximately 18 years after discharge from military service.  
A review of the medical records shows that the Veteran first 
documented complaint of back pain was in April 2005, after a 
motor vehicle accident.  In April 2005, a resident in 
neurology at the VA noted that the Veteran had a history of 
severe back pain associated with weakness following a motor 
vehicle accident on Sunday.  Based on evidence above, it 
appears that the Veteran's current back disability did not 
occur in military service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service that resulted in any 
chronic or persistent disability).  

In addition, the VA examiner in August 2005 provided the 
opinion that due to the prolonged asymptomatic interval 
before the development of radiculopathic pain, degenerative 
joint disease and arthritis of the lumbar spine are unrelated 
to the lower thoracic strain that was diagnosed in the 
military.  The Board finds this opinion to be highly 
probative, because the examiner provided a clear rationale 
for his opinion based on a review of the record, history 
provided by the Veteran and an examination of the Veteran.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  The Board also finds it 
persuasive that there is no competent medical opinion of 
record that indicates a relationship between the Veteran's 
current back disability and military service. 

The Veteran asserts that his current back disability is 
related to the back injury in military service.  Lay persons 
can provide an account of observable symptoms, such as in 
this case the Veteran's observation that he has back pain.  
See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, lay assertions regarding medical matters such as an 
opinion whether degenerative disc disease is related to an 
injury in service has no probative value because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current back disability and the back strain that 
occurred during military service.  As discussed above, the 
only competent medical evidence of record asserts that the 
Veteran's degenerative disc disease and arthritis of the 
lumbar spine is not related to his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for residuals of back injury to include 
degenerative disc disease and arthritis of the lumbar spine 
is not warranted.

Residuals of a Head Injury

The Veteran filed a service connection claim for residuals of 
a head injury in April 2005.  He contends that he has had 
headaches ever since his two head injuries in service.  The 
Veteran reported that his headaches have become more severe 
and more frequent.  The RO denied the claim in September 
2005.  The Veteran appeals this decision.

In assessing the Veteran's service connection claim for 
residuals of head trauma to include headaches, the Board must 
determine whether the Veteran currently has the claimed 
disability.  A VA examiner in August 2005 provided the 
Veteran with a diagnosis of migraine headaches.  Thus, the 
Veteran has the claimed disability.  

The Board notes that the Veteran asserts that he has had 
headaches ever since his head injuries in service.  During 
the VA examination in August 2005, the Veteran reported that 
in 1980 he was struck in the frontal area across the forehead 
with a heavy motorcycle chain.  Subsequently, he was struck 
on the top of his head with a beer bottle.  Both instances 
did not result in a loss of consciousness.  A review of the 
Veteran's treatment records reveals that the Veteran sought 
treatment in July 1979 for trauma to the head.  The clinician 
noted that there was a small abrasion on the left temporal 
region.  There was no cerebrospinal fluid drainage.  The 
Veteran's pupils were equal and reactive.  Optic disks were 
sharp and clear.  He was provided with a diagnosis of soft 
tissue trauma.  

Although the service treatment records show that the Veteran 
was treated for trauma to the head during military service, 
the competent evidence of record does not support the 
Veteran's contention that his current migraine headaches are 
related to a head injury in service.  The objective evidence 
of record shows that the injury in service did not result in 
a chronic condition or that the Veteran had a continuity of 
symptomatology since service.  The Veteran's separation 
examination in March 1982 indicated that the Veteran's head, 
face, neck and scalp was normal and there was no notation of 
headaches or residuals due to head trauma.  The first 
evidence of complaints or treatment for headaches after 
discharge from military service was in 2005, approximately 23 
years after discharge from active service. In addition, a 
medical reported dated in April 2004 that was submitted to 
the Social Security Administration show that the Veteran's 
reported history of headaches indicate an onset in 
approximately 2001 or 2002, roughly 19 years after military 
service.  The Board finds that the Veteran's statements 
regarding continuity of symptomatology for his headaches are 
not credible, based on the inconsistency of his statements in 
the record.  In addition, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service that 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the VA examiner in August 2005 provided the 
opinion that the Veteran's migraine headaches appear to be of 
recent onset and are unrelated to the mild common headache 
the Veteran had in the military.  Accordingly, there is no 
competent medical evidence of record that suggests the 
Veteran's current migraine headaches are related to the head 
injuries or any other symptoms in military service.  

The Board observes that the Veteran contends that his 
headaches were caused by a head injury in military service.  
Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran's observation that he has 
headaches.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current diagnosis of migraine headaches 
and head trauma during military service.  As discussed above, 
the only competent medical evidence of record asserts that 
the Veteran's migraine headaches are not related to his 
military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and therefore, the benefit of the doubt rule is not for 
application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.   Accordingly, 
the Veteran's claim of entitlement to service connection for 
residuals of a head injury to include migraine headaches is 
not warranted.











	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for residuals of a left 
shoulder injury to include chronic tendonitis of the left 
shoulder and mild degenerative joint disease of the left 
glenohumeral joint is granted.

2.  Entitlement to service connection for residuals of back 
injury to include degenerative disc disease and arthritis of 
the lumbar spine is denied. 

3.  Entitlement to service connection for residuals of a head 
injury to include migraine headaches is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


